DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (Claims 13-20) in the reply filed on 11/3/2022 is acknowledged.

Claim Objections
Claim 14 is objected to because of the following informalities:  “wherein comprising” in line 1 should be corrected as --wherein [[comprising]]-- for clarity.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  both of “the first strut and second strut” in line 1 and “the first strut and second strut” in line 2 should be corrected as --the first strut and the second strut--.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  both of “the first strut and second strut” in line 1 and “the first strut and second strut” in line 2 should be corrected as --the first strut and the second strut--.  Appropriate correction is required.


Claim Interpretation
Claims 19 and 20 recite the term, “and/or”. For examination purposes, “and/or” is interpreted as --or--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13: Claim 13 recites “the angle” in line 10. However, there is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the angle” is interpreted as --[[the]]an angle--.
Claim 18: Claim 18 recites “a first strut group” in line 2 and “a second strut group” in line 2. It is noted that claim 13 (which upon claim 18 depends) recites “a first strut group” in line 3 and “a second strut group” in line 3. It is not clear whether “a first strut group” and “a second strut group” of claim 18 refer to ones of claim 13 or if they are separate and distinct from each other. For examination purposes, “a first strut group” and “a second strut group” are interpreted as --[[a]]the first strut group-- and --[[a]]the second strut group-- respectively.
Claim 20: Claim 20 recites “the first actuator and/or the second actuator” in lines 1-2. However, there is insufficient antecedent basis for this limitation in the claim. It is noted that claim 18 recites “a first actuator” and “a second actuator”. For examination purposes, claim 20 is interpreted to be depending on claim 18.
Claims 14-17 and 19 are rejected as being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-14, 16-17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Genovese (4,750,712).
Regarding claim 13, as seen in figs 1-2, Genovese (‘712) discloses a hoisting device, comprising: 
a base 1 (col.1 line48); 
a hoisting beam 2 (col.1 lines48-49); 
a first strut group 3 (col.1 line51; one on the left; 3F, hereinafter) and a second strut group 3 (col.1 line51; one on the right; 3S, hereinafter) between the base 1 and the hoisting beam 2 (fig2), the first strut group 3F and the second strut group 3S respectively comprising a first strut 5 (col.1 line55) and a second strut 4 (col.1 line54), a first end (lower end) of the first strut 5 and a first end (upper end) of the second strut 4 being pivotally connected at a pivot point (figs1-2), and a second end (upper end) of the first strut 5 and a second end (lower end) of the second strut 4 being respectively pivotally connected to the hoisting beam 2 and the base 1 (fig2, col.1 lines54-56); and 
an actuating device 6,7,8 (col.1 lines58-63, col.2 lines19-24), the actuating device 6,7,8 synchronously acting on the pivot points of the first strut group 3F and the second strut group 3S to change the angle between the first strut 5 and the second strut 4 of the first strut group 3F and the second strut group 3S so that the hoisting beam 2 is lifted or lowered (col.2 lines13-21).
Regarding claim 14¸ Genovese discloses the hoisting device according to claim 13, wherein the first strut group 3F and the second strut group 3S are connected to two ends of the hoisting beam 2 (fig5), and the actuating device 6,7,8 is located between the first strut group 3F and the second strut group 3S (figs2,5).
Regarding claim 16¸ Genovese discloses the hoisting device according to claim 14, wherein the first strut 5 and the second strut 4 of the first strut group 3F and the first strut 5 and the second strut 4 of the second strut group 3S each form an inward arrow (fig2), and the actuating device 6,7,8 outwardly acts on the pivot points of the first strut group 3F and the second strut group 3S so as to lift the hoisting beam 2 (from being lowered as seen in fig1 to being lifted as seen in fig2).
Regarding claim 17, Genovese discloses the hoisting device according to claim 13, wherein the base 1 has a U-shaped groove (fig2, the interior space of the base 1), and the first strut group 3F, the second strut group 3S and the actuating device 6,7,8 can be accommodated in the U-shaped groove of the base 1 (fig1). 

Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Klopp (3,623,707).
Regarding claim 13, as seen in fig 1, Klopp (‘707) discloses a hoisting device, comprising: 
a base 10 (col.2 line18); 
a hoisting beam 12 (col.2 line19); 
a first strut group 40,41 (fig1) and a second strut group 44,45 (fig1) between the base 10 and the hoisting beam 12 (fig1), the first strut group 40,41 and the second strut group 44,45 respectively comprising a first strut (41 of the first strut group 40,41; 45 of the second strut group 44,45; fig1) and a second strut (40 of the first strut group 40,41; 44 of the second strut group 44,45; fig1), a first end (lower end) of the first strut and a first end (upper end) of the second strut being pivotally connected at a pivot point (via elements 62,64), and a second end (upper end) of the first strut and a second end (lower end) of the second strut being respectively pivotally (col.2 lines54-55, “scissors type”) connected to the hoisting beam 12 and the base 10; and 
an actuating device 100,110,112,114,116 (col.3 line64, “an actuating mechanism”; col.3 lines69-70, col.4 lines3-15, 29-38) , the actuating device 100,110,112,114,116 synchronously acting on the pivot points of the first strut group 40,41 and the second strut group 44,45 to change the angle between the first strut and the second strut of the first strut group 40,41 and the second strut group 44,45 so that the hoisting beam 12 is lifted or lowered (col.4 lines29-38).
Regarding claim 14, Klopp discloses the hoisting device according to claim 13, wherein the first strut group 40,41 and the second strut group 44,45 are connected to two ends of the hoisting beam 12 (fig1), and the actuating device 100,110,112,114,116 is located between the first strut group 40,41 and the second strut group 44,45 (figs1-2).
Regarding claim 15, Klopp discloses the hoisting device according to claim 14, wherein the first strut and the second strut of the first strut group 40,41 and the first strut and the second strut of the second strut group 44,45 each form an outward arrow (fig1), and the actuating device 100,110,112,114,116 inwardly acts on the pivot points of the first strut group 40,41 and the second strut group 44,45 so as to lift the hoisting beam 12 (the angle between the first and second struts becomes greater).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klopp (3,623,707) in view of Genovese (4,750,712).
Regarding claim 17, Klopp discloses the hoisting device according to claim 13, however, does not explicitly disclose that the base has a U-shaped groove. Genovese teaches a use of a base 1 (col.1 line48, figs1-2) of a hoisting device (fig2) with a U-shaped groove (an inner space of the base 1) for accommodating strut groups 3 (fig2, col.1 line51) and an actuating device 8 (fig2, col.1 line60) therewithin so that the hoisting device can be at a compact position when lowered and not being used (fig1) and the strut groups and the actuating device can be protected (fig1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klopp to use a base with a U-shaped groove, as taught by Genovese, for the purpose of providing a housing for strut groups and an actuating device when lowered and not being used (fig1).
Regarding claim 18, the combination of Klopp and Genovese teaches the hoisting device according to claim 17. Klopp further discloses wherein the actuating device 100,110,112,114,116 comprises a first actuator (a combination of elements 110,114, and right portion of the element 100; fig2; col.4 lines29-33) for the first strut group 40,41 and a second actuator (a combination of elements 112,116 and left portion of the element 100; fig2; col.4 lines29-33) for the second strut group 44,45, and the first actuator and the second actuator synchronously operate and act on the pivot points of the first strut group 40,41 and the second strut group 44,45 (col.4 lines29-38).
Regarding claim 19¸ the combination of Klopp and Genovese teaches the hoisting device according to claim 18. Klopp further discloses wherein the first actuator or the second actuator comprises: a lead screw 100 (col.4 lines29-33) driven by an electric motor 18 (col.2 line23) arranged in the base 10 (fig1); a screw nut 110,112 (fig4; col.4 lines3-4) matching the lead screw 100, the screw nut 110,112 being driven by the lead screw 100 to move horizontally (fig2, col.4 lines33-35); and a push rod 114,116 (col.4 lines5, 10-11; figs1-2), a first end of the push rod 114,116 being pivotally connected to the screw nut 110,112 (fig2), and a second end of the push rod 114,116 being pivotally connected (operatively and indirectly) to the pivot point of the first strut group 40,41 or the second strut group 44,45.

Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genovese (4,750,712) in view of Pelouch (3,837,435).
Regarding claim 18, Genovese discloses the hoisting device according to claim 17, however, does not explicitly disclose that the actuating device comprises a first actuator for the first strut group and a second actuator for the second strut group. Instead, Genovese discloses a use of a single actuator 8 (figs1-2). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP2144.04 VI. B). As seen in figs 3-4, Pelouch (‘435) teaches a use of two actuators 80,81 (col.3 lines66-67), one 80 for a first strut group 58,64 (col.3 lines26-42, col.4 lines4-15; one of the left) and another one 81 for a second strut group 58,64 (col.3 lines26-42, col.4 lines4-15; one of the right), the two actuators 80,81 synchronously operating and acting on pivot points 74 (col.3 line41) of the first and second strut groups 58,64 (figs3,4, col.4 lines12-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Genovese to use two actuators instead of one, as taught by Pelouch, as mere duplication of the essential working parts of a device involves only routine skill in the art (ref. MPEP 2144.04 VI.B.).
Regarding claim 20, the combination of Genovese and Pelouch teaches the hoisting device according to claim 18, wherein the first actuator 80 (Pelouch) and/or the second actuator 81 (Pelouch) comprises a telescopic actuator (both of the actuators of Genovese and Pelouch are hydraulic jacks with comprise a cylinder and a piston which telescopically moves along the cylinder), a first end of the telescopic actuator is pivotally connected to the base (fig3, Pelouch, near element 84), and a second end of the telescopic actuator is pivotally (operatively and indirectly) connected to the pivot point of the first strut group or the second strut group 58,64 (Pelouch, figs3-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723